Exhibit 10.c

 

Terms of Ronald A. Lowy Individual Award Letter
Under the KRONE Acquisition Key Employee Retention Plan

 

Pursuant to the Plan, Mr. Lowy is entitled to a severance payment in the event
that his employment with the company is terminated (i) by the company for any
reason other than “cause” (as defined in the Plan), (ii) by Mr. Lowy for “good
reason” (as defined in the Plan) or (iii) as a result of Mr. Lowy’s death or
“disability” (as defined in the Plan).  The severance will consist of a lump sum
cash payment equal to his annual salary at the time of termination multiplied by
two (2).  Mr. Lowy is also entitled to receive continuation of certain health
and welfare benefits for twenty-four (24) months or until he obtains benefits
from a subsequent employer, if earlier.  Any severance payment made under the
Plan shall be in lieu of any severance payment that would have otherwise been
payable to Mr. Lowy by the company pursuant to any other plan, or individual
agreement or arrangement.  As a condition to receipt of any severance benefits
(including the enhanced benefits described below), Mr. Lowy must have executed
the Severance Agreement and a General Release in the specified form.

 

In lieu of the severance payment set forth above, Mr. Lowy is entitled to an
enhanced severance payment if he terminates his employment for “good reason” or
his employment is terminated by the company without “cause,” in each case on or
prior to November 13, 2004.  This enhanced severance benefit is the same as the
severance benefit set forth above, except that the lump sum cash payment will be
two (2) times the sum of Mr. Lowy’s annual salary plus his target bonus for that
year.  In addition, the company will pay Mr. Lowy a gross–up for any excise tax
imposed on excess parachute payments under Section 4999 of the Internal Revenue
Code.

 

--------------------------------------------------------------------------------